PER CURIAM:
Newport News Shipbuilding and Dry Dock Company seeks review of the Benefits Review Board’s decision and order af*329firming the order of the District Director compelling the payment of medical expenses under the Longshore and Harbor Workers’ Compensation Act, 33 U.S.C. §§ 901-950 (2000). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we affirm for the reasons stated by the Board. See Newport News Shipbuilding & Dry Dock Co. v. Wainwright, No. 04-0735 (B.R.B. June 16, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED